Notice of Pre-AIA  or AIA  Status


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Disposition of Claims
Claims 1, 5-8 and 11-18 are pending in the application.  Claims 2-4 and 9-10 have been cancelled.  Claims 16-18 are withdrawn from consideration due to Applicant’s elections.
The amendments to claims 1 and 7, filed on 11/16/2021, have been entered in the above-identified application.	
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7, and their dependent claims (5-8 and 12-15) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 1 (and therefore its dependent claims) recites the limitation “the entire length of each surface defines a continuous concave curve as viewed from a plane extending through the distal end of the respective lobe edge and a center line of the filament.”  It is unclear which direction “a center line of the filament” refers to (e.g. is it extending along the axial length of the filament, or another orientation?).  Claim 7 is rejected for a similar reason.

	
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over 103(a) over Hagen et al. (US Patent No. 5,486,417) in view of Bond et al. (US PGPUB 2004/0170836).

Regarding claim 1, Hagen teaches a blend of fibers that includes accent fibers selected from pointed lobe trilobal fibers having a modification ratio ranging from 2.0 to 2.9 (see Abstract and FIG. 6E).  

As illustrated below in the examiner’s annotations to Hagen’s FIG. 6E, it can be seen that Hagen’s FIG. 6E meets the claimed limitations (see also col. 4 lines 46-61).  In addition, Hagen describes that it will be readily understood by those of ordinary skill in the art that a continuum of cross-sections having modification ratios between those shown in FIG. 6 (which the examiner notes includes 6A-6E) are within the scope of the invention, and also that the cross-sections may be symmetric or asymmetric due to unequal leg lengths, leg angles or “curvature” in the legs (col. 4 lines 46-61).  Thus, FIG. 6E of Hagen would meet the claimed limitations.  The examiner also notes, for instance, that a continuum of cross-sections having 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
claimed limitations.  



Hagen also teaches that the accent fibers may or may not have at least one central axial void (see col. 4 lines 39-61).  

Hagen does not explicitly disclose wherein the void is triangular and has three sides that intersect at adjacent ends thereof, and an entire length of each side of the void is arcuate and concave shaped as viewed from a central axis extending axially through the void.

However, Bond teaches fibrous fabrics comprising hollow fibers, which are useful in woven or nonwoven fabrics (see Abstract).  Bond teaches that the hollow fibers may have different geometries including multi-lobal geometries ([0031]).  Bond shows examples of triangular voids (hollow regions) as illustrated in FIGS. 1 and 3B (annotated below).  In describing the hollow regions, Bond teaches that the “perimeter or outside edge” of the cross-section of the hollow region will be substantially non-concentric to the outer perimeter or outer edge of the solid region or hollow fiber, wherein "non-concentric" is used to mean not having the same center point and/or not having the same “shape or curvature (i.e. slope differential)” 



    PNG
    media_image2.png
    182
    645
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    154
    540
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the voids of Hagen with a triangular shape or curvature similar to those shown in FIGS. 1 and/or 3B of Bond, wherein the shapes may have 

Regarding claim 6, as estimated by the examiner, Hagen illustrates examples of standard trilobal fiber cross-sectional shapes with the claimed angle, as annotated below (Fig. 6E):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale




Regarding claim 7, as estimated by the examiner, Hagen illustrates examples of standard trilobal fiber cross-sectional shapes with the claimed angle, as annotated below (Fig. 6E):


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Regarding claim 8, as noted above, Hagen teaches accent fibers selected from pointed lobe trilobal fibers having a modification ratio ranging from 2.0 to 2.9 (see Abstract).  The examiner notes that Hagen defines the modification ratio, MR, as the ratio of the radius R2 of the circumscribed circle to the radius R1 of the inscribed circle, as shown in FIG. 3.

Regarding claim 11, Bond teaches that the hollow region will comprise from about 2% to about 60% of the fiber (see [0023]).

Regarding claim 12, Bond shows examples of triangular hollow regions that, as estimated by the examiner, have a modification ratio of 1 (e.g., Figs. 1, 3B and 4C). 

Regarding claim 13, Hagen teaches that the standard trilobal fibers (which are the fibers ‘b’) have a denier per filament of from about 10 to about 15 (as estimated by the examiner from Figure 2), or from about 18 to 36 (see Abstract, Figure 2 and column 5 lines 29-35).

Regarding claim 14, Hagen teaches that polyamides useful in preparing the fiber blends of the invention include nylon 6 (see col. 5 lines 36-43).

Regarding claim 15, Hagen teaches examples of standard trilobal filaments that are made from nylon 6 polymer having 2.7 relative viscosity (see Examples 1-3). 



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over 103(a) over Hagen et al. (US Patent No. 5,486,417) in view of Bond et al. (US PGPUB 2004/0170836), as applied to claim 1 above, further in view of in view of Lin (US Patent No. 6,048,615).

Regarding claim 5
Hagen in view of Bond does not appear to explicitly disclose wherein vertices of the void extend toward the corners defined by the adjacent surfaces of adjacent lobes at the intersections of the proximal ends of adjacent surfaces of adjacent lobes.
However, Lin teaches a synthetic polymer filament characterized by a trilobal void that extends centrally and axially through the filament, wherein each apex of the void extends toward the approximate midpoint of one side of the exterior configuration of the filament (Abstract and Figs. 1-3, and col 2. lines 9-19).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the voids in the trilobal fibers of Hagen in view of Bond with apexes that extend toward the approximate midpoints of each side of the exterior configuration of the fibers in order to obtain hollow synthetic trilobal fibers that have excellent durability, as taught by Lin (see Abstract, col. 1 lines 25-39 and col. 2 lines 9-19).


Response to Arguments

Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 

Contention (1): Applicant contends that Hagen and Bond both fail to disclose that an entire length of each surface of each lobe defines a continuous concave curve as viewed from a plane extending through the distal end of the respective lobe and a center line of the filament.  Applicant contends that, as seen in FIGS. 5 and 6E of Hagen, the surfaces of the lobes include various combinations of straight portions, convex portions, and concave portions.
Regarding this contention, in the examiner’s view, the cross-section of the fibers shown in Figure 6E of Hagen meets the claimed limitation of an entire length of each surface of each  are within the scope of the invention, and that the cross-sections may be symmetric or asymmetric due to unequal leg lengths, leg angles or “curvature” in the legs (col. 4 lines 46-61).  Thus, in the examiner’s view, Hagen meets the claimed limitation, as applied above.

Contention (2): Applicant contends that Hagen and Bond fail to disclose that the central portion defines an axial void, wherein the void is triangular and has three sides that intersect at adjacent ends thereof, and an entire length of each side of the void is arcuate and concave shaped as viewed from a central axis extending axially through the void, as stated in claim 1.  Applicant contends that each of the voids shown above in FIGS. 1 and 4C of Bond include flat side portions.

Regarding this contention, the examiner notes that Bond shows examples of triangular voids (hollow regions) as illustrated in FIGS. 1 and 3B.  Bond teaches that the “perimeter or outside edge” of the cross section of the hollow region is non-concentric to the outer perimeter of the hollow polymeric fibers ([0026] and Abstract).  Bond teaches that the hollow region may be triangular or square in shape and will typically have “rounded edges” (see [0026]).  Bond similarly teaches that with respect to the hollow regions in FIG. 3 (3A through 3F), as shown, the shapes may have straight or curved edges ([0028]).  Thus, as applied above, Bond is reasonably interpreted as including within its scope triangular void cross-sections comprising varying degrees of curved edges (e.g. including variations in overall curvature similar to that 


Contention (3): Applicant contends that Applicant unexpectedly found that the structure of a filament that is recited in claim 1 provides for a thermoplastic polymer filament which improves soil hiding without dulling the luster of the filament, and that small changes in the geometry of a filament can result in changes to the attributes of the filament.

Regarding this contention, the examiner notes that it is unclear from applicant’s contention what specific features not present in the closest prior art lead to unexpected results (i.e., what features of applicant’s invention unexpectedly lead to demonstrated superior results when compared to results for the structure in the prior art).  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tolliver (US Patent No. 3,772,137).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789     


/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789